Case: 13-60499      Document: 00512596809         Page: 1    Date Filed: 04/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60499
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 15, 2014
MARCOS ANTONIO FLORES-LOBO,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 592 894


Before DeMOSS, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Marcos Antonio Flores-Lobo (Flores), a citizen and native of El Salvador,
petitions for review of the order of the Board of Immigration Appeals (BIA)
dismissing his appeal from the order of the immigration judge (IJ) denying his
applications for asylum and withholding of removal, and ordering him removed
to El Salvador. Flores argues that the IJ and BIA erred by denying his asylum
application as untimely because his being a minor when he entered the United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60499     Document: 00512596809       Page: 2   Date Filed: 04/15/2014


                                    No. 13-60499

States and the administrative continuances in his case constituted
extraordinary circumstances justifying the untimely filing of his asylum
application. He maintains that the IJ and BIA erred by denying his application
for withholding of removal because his testimony and the evidence of
conditions in El Salvador showed that there is a clear probability that, if he is
removed to El Salvador, he will be persecuted by gangs on account of his
membership in the particular social group of young men facing forcible gang
recruitment.
      To the extent that Flores argues that the application of the one-year time
limitation to his asylum application was improper as a matter of law because
he was a minor, his argument is without merit. The time limitation for filing
an asylum application does not apply to an “unaccompanied alien child.”
8 U.S.C. § 1158(a)(2)(E). However, to be an “unaccompanied alien child,” an
alien must be under 18 years old and have “no parent or legal guardian in the
United States.” 6 U.S.C. § 279(g)(2). Flores turned 18 years old more than a
year before he filed his asylum application, and his parents were in the United
States. Accordingly, Flores was not statutorily exempted from the time limit
for filing an asylum application because he was an unaccompanied alien child.
See § 279(g)(2); § 1158(a)(2)(E).
      The IJ and BIA based their determination that Flores had not
demonstrated extraordinary circumstances justifying the untimely filing of his
asylum application based upon the facts and circumstances affecting Flores’s
filing. We do not have jurisdiction to review that determination. See Zhu v.
Gonzales, 493 F.3d 588, 594-95 (5th Cir. 2007). This portion of Flores’s petition
for review is dismissed.
      Flores’s proposed social group of young Salvadoran men facing forced
gang recruitment lacks the particularity and social visibility to constitute a



                                         2
    Case: 13-60499     Document: 00512596809      Page: 3    Date Filed: 04/15/2014


                                  No. 13-60499

particular social group under immigration law.            See Orellana-Monson v.
Holder, 685 F.3d 511, 521-22 (5th Cir. 2012).        Flores was not entitled to
withholding of removal because he did not show a likelihood of persecution
based upon his membership in a particular social group due to his failure to
show membership in a particular social group. See id. at 522. Accordingly,
this portion of Flores’s petition for review is denied.
      PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN
PART.




                                         3